DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
2.	Applicant’s arguments filed November 16, 2021 have been fully considered but are moot due to Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  
Claim Objections
3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 35 has been renumbered claim 34.
Misnumbered claim 36 has been renumbered claim 35.
Misnumbered claim 37 has been renumbered claim 36.
Misnumbered claim 38 has been renumbered claim 37.
Misnumbered claim 39 has been renumbered claim 38.
Misnumbered claim 40 has been renumbered claim 39.
Misnumbered claim 41 has been renumbered claim 40.
Misnumbered claim 42 has been renumbered claim 41.
Misnumbered claim 43 has been renumbered claim 42.
claim 43.
Misnumbered claim 45 has been renumbered claim44.
Misnumbered claim 46 has been renumbered claim 45.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 40 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 depended on itself. It is not clear if the claim 41 supposed to depend from independent claim 1 or to any other preceding claim. Further, the claim 41 is improper dependent form for failing to further limit the subject matter of the claim upon which it depends under 35 U.S.C. 112 (d), since the claim 41 depended on itself.
Claim 41 is rejected due to its dependency from claim 40.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 2, 4-7, 10, 12-14, 17 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2004/0165742.

Regarding claim 1, Shennib teaches
A hearing device (Fig. 4 shows a canal hearing device 40) comprising: 
an earpiece (Fig. 4 shows an earpiece of the canal hearing device 40) having a first end (Fig. 4 shows a tubular insert 70) and a second end (Fig. 4 shows a main module 50) as shown in Fig. 4, wherein Fig. 4 shows the first end (e.g. tubular insert 70) of the earpiece is configured for insertion into an ear canal of a user as shown in Fig. 4, and wherein at least a part of the earpiece is configured for placement along a first bend (Fig. 4 shows a bend on a cartilaginous region 11) of the ear canal as shown in Fig. 4 and Para. [0062], Lines 3-4; 
wherein the earpiece (i.e. earpiece of the canal hearing device 40) comprises a flexible member (Fig. 4 shows a flexible sound conduction tube 71 including a primary seal 80 and a secondary seal 90…Para. [0035], Lines 13-14), wherein at least a part (Fig. 4 shows the primary seal 80 of the flexible sound conduction tube 71) of the flexible member is configured for placement along a second bend (Fig. 4 shows a bend on a bony region 13) of the ear canal located between the first bend (e.g. bend on the cartilaginous region 11) and an eardrum (Fig. 4 shows a tympanic membrane 18) as shown in Fig. 4 and Para. [0062], Lines 6-7; and


Regarding claim 2, Shennib teaches
The hearing device of claim 1, wherein the flexible member (e.g. flexible sound conduction tube 71 including the primary seal 80 and the secondary seal 90) is elastically deformable so that the flexible member can conform with a shape of the ear canal when the earpiece is inserted into the ear canal (Para. [0035], Lines 13-14).

Regarding claim 4, Shennib teaches
The hearing device of claim 1, wherein the flexible member (e.g. flexible sound conduction tube 71 including the primary seal 80 and the secondary seal 90) is configured to provide an anchoring force that assists in preventing the earpiece from slipping out of the ear canal as shown in Fig. 4 and Para. [0062], Lines 8-11.

Regarding claim 5, Shennib teaches
The hearing device of claim 1, wherein the flexible member (e.g. flexible sound conduction tube 71 including the primary seal 80 and the secondary seal 90) has a length that spans at least the second ear canal bend and a cartilage-bone junction (CBJ) as shown in Fig. 4 and Para. [0062], Lines 4-8.

Regarding claim 6, Shennib teaches


Regarding claim 7, Shennib teaches
The hearing device of claim 1, wherein the flexible member (e.g. flexible sound conduction tube 71 including the primary seal 80 and the secondary seal 90) comprises foam, and a passage in the foam, wherein the passage is configured to acoustically couple to the receiver of the hearing device (foam and other polymers, which can also be formed into tubular shapes (for the sound conduction tube) and cylindrically hollow shapes (for the seals)….Para. [0082], Lines 5-8).

Regarding claim 10, Shennib teaches
A hearing device (Fig. 4 shows a canal hearing device 40) comprising: 
an earpiece (Fig. 4 shows an earpiece of the canal hearing device 40) having a first end (Fig. 4 shows a tubular insert 70) and a second end (Fig. 4 shows a main module 50), wherein the first end (e.g. tubular insert 70) of the earpiece (i.e. earpiece of the canal hearing device 40) is configured for insertion into an ear canal of a user as shown in Fig. 4, and wherein at least a part of the earpiece is configured for placement along a first bend (Fig. 4 shows a bend on a cartilaginous region 11) of the ear canal as shown in Fig. 4 and Para. [0062], Lines 3-4; 
wherein the earpiece (i.e. earpiece of the canal hearing device 40) comprises a flexible member (Fig. 4 shows a flexible sound conduction tube 71 including a primary seal 80 and a secondary seal 90…Para. [0035], Lines 13-14), wherein at least a part (Fig. 4 shows the primary 
wherein the earpiece (i.e. earpiece of the canal hearing device 40) further comprises a housing (Fig. 4 shows a housing 59), and a receiver (Fig. 4 shows a receiver 53) located in the housing (e.g. housing 59) as shown in Fig. 4, and wherein the flexible member (e.g. flexible sound conduction tube 71 including the primary seal 80 and the secondary seal 90…Para. [0035], Lines 13-14) has a portion that is offset in the medial direction relative to the receiver (e.g. receiver 53) as shown in Fig. 4, and wherein the part (i.e. the primary seal 80 of the flexible sound conduction tube 71) of the flexible member that is configured to for placement along the second bend (i.e. bend on a bony region 13) has a first surface (Fig. 4 shows a top surface of the primary seal 80 of the flexible sound conduction tube 71) configured to abut a first side of an ear-canal-wall at different longitudinal locations along the first side of the ear-canal-wall as shown in Fig. 4, wherein the part (i.e. the primary seal 80 of the flexible sound conduction tube 71) of the flexible member also has a second surface (Fig. 4 shows a bottom surface of the primary seal 80 of the flexible sound conduction tube 71) configured to abut a second side of the ear-canal-wall at different longitudinal locations along the second side of the ear-canal-wall opposite from the first side of the ear-canal-wall as shown in Fig. 4, the second surface (i.e. bottom surface of the primary seal 80 of the flexible sound conduction tube 71) of the part of the flexible member being opposite from the first surface (i.e. top surface of the primary seal 80 of the flexible sound conduction tube 71) of the part of the flexible member as shown in Fig. 4 and Para. [0069], Lines 1-11.

Regarding claim 12, Shennib teaches
The hearing device of claim 1, wherein the earpiece (i.e. earpiece of the canal hearing device 40) is configured to accommodate a part of a sound tube as shown in Fig. 4 and Para. [0062], Lines 1-6.

Regarding claim 13, Shennib teaches
The hearing device of claim 1, wherein the earpiece comprises a dome (Fig. 5 shows a primary seal 80 or a secondary seal 90) as shown in Fig. 5 and Para. [0069], Lines 1-11.

Regarding claim 14, Shennib teaches 
The hearing device of claim 13, wherein the dome is customized (Para. [0069], Lines 1-9).

Regarding claim 17, Shennib teaches 
The hearing device of claim 1, wherein the flexible member has a length that is customized fit the ear canal 10 as shown in Fig. 4.

Regarding claim 30, Shennib teaches
The hearing device of claim 1, wherein the first surface (i.e. top surface of the primary seal 80 of the flexible sound conduction tube 71) of the part of the flexible member is configured to abut the first side of the ear- canal-wall along an axis that is parallel to the a longitudinal axis of the ear canal as shown in Fig. 4 and Para. [0069], Lines 1-11.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2004/0165742 in view of Thumm et al. (hereinafter Thumm) US-PG-PUB No. 2020/0029161.

Regarding claim 3, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the flexible member has a customized shape that corresponds with a shape of the ear canal at the second bend.
	Thumm teaches of a shell 32 made of the shape-memory material is adapts to the shape of the users' ear canal 36 as shown in Fig. 2b and Para. [0076], Lines 1-5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Shennib, with the flexible member having the customized shape that corresponds with the shape of the ear canal, as 

Regarding claim 9, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the flexible member has a shape memory characteristic.
	Thumm teaches of a shell 32 made of the shape-memory material is adapts to the shape of the users' ear canal 36 as shown in Fig. 2b and Para. [0076], Lines 1-5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Shennib, with the flexible member having the shape memory characteristic, as taught Thumm. The motivation is to allow the hearing device to better fit the ear canal, thus improve the wearing comfort.

Regarding claim 16, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the flexible member is configured to change shape in response to temperature.
	Thumm teaches of a shell 32 configured to change shape in response to temperature as shown in Fig. 2b and Para. [0076], Lines 1-21.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Shennib, with the flexible member is configured to change shape in response to temperature, as taught Thumm. The motivation is to allow the hearing device to better fit the ear canal, thus improve the wearing comfort.

12.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2004/0165742 in view of Aceti et al. (hereinafter Aceti) US-PAT No. 7,403,629.

Regarding claim 11, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that a sleeve surrounding the flexible member.
	Aceti teaches of an earmold sleeve 20 covering all of the shell 16 (Col. 7, Lines 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Shennib, with the sleeve, as taught by Aceti. The motivation is to use the sleeve to protect the flexible member.

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2004/0165742 in view of Sacha et al. (hereinafter Sacha) US-PG-PUB No. 2017/0099553.

Regarding claim 15, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach that the flexible member comprises a 3D printed material.
	Sacha teaches of a soft material second shell portion 700 comprises a 3D printed material (Para. [0017], Lines 1-17).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hearing device, as taught by Shennib, with the the flexible member comprises the 3D printed material, as taught by Sacha. The motivation is to .

14.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shennib et al. (hereinafter Shennib) US-PG-PUB No. 2004/0165742.

Regarding claim 18, Shennib teaches all the features with respect to claim 1 as outlined above.
Shennib does not explicitly teach in the embodiment of Fig. 4 of an elongated member connected to the earpiece.
In a different embodiment, Shennib teaches of an elongated member (e.g. electrical cable 112) connected to the earpiece as shown in Fig. 19.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Fig. 4, as taught by Shennib, with the embodiment of Fig. 19, as taught by Shennib. The motivation is to use the elongated member to connect the earpiece to an audio device external to the ear.

Regarding claim 19, Shennib teaches all the features with respect to claim 18 as outlined above. Shennib teaches that the elongated member has a customized length that extend from the earpiece to the external audio device as shown in Fig. 19.
Allowable Subject Matter
15.	Regarding claims 31, 32, 35, 38, 39, 42 and 45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 33 and 34 are objected to as 
Conclusion
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferring using USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)-272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653